
	
		I
		112th CONGRESS
		1st Session
		H. R. 3101
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2011
			Mr. Conaway (for
			 himself, Mr. Flores,
			 Mr. Culberson,
			 Mr. Thornberry,
			 Mr. Canseco,
			 Mr. Griffin of Arkansas,
			 Mr. Hensarling,
			 Mr. Farenthold,
			 Mrs. Hartzler,
			 Mr. Olson,
			 Mr. Wilson of South Carolina,
			 Mr. Bilbray,
			 Mr. Brooks,
			 Mrs. Blackburn,
			 Mr. Pitts,
			 Mr. Cole, Mr. Ribble, Mr.
			 Bartlett, Mr. Gene Green of
			 Texas, and Mr. Cuellar)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To repeal a limitation on Federal procurement of certain
		  fuels.
	
	
		1.RepealSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
		
